internal_revenue_service department of the eae index number washington dc person to contact telephone number refer reply to cc dom p si plr-1 ate date legend corporation busine sec_1 busine sec_2 property date date year year a w o o l a i l w_i i plr-118291-98 dear this letter responds to your submission of date requesting a ruling that corporation's rental income from leasing property is not passive_investment_income under sec_1362 of the internal_revenue_code facts prior to year corporation was a c_corporation that operated busine sec_1 and in year corporation sold busine sec_1 corporation also owns certain real busine sec_2 estate from which it receives rental income including rents from the purchaser of busine sec_1 an unrelated party subsequent to the sale of busine sec_1 corporation made an s_corporation_election and has filed its initial form_1120s for the period date through date corporation has c_corporation accumulated_earnings_and_profits corporation provides significant services and incurs substantial costs in connection with its business of renting property including providing maintenance service for common areas signs and parking facilities handling emergency service calls on a 24-hour basis maintaining arcade and arcade rest rooms arranging garbage pickup and recycling services periodically inspecting repairing and maintaining the plumbing the electrical system the heating and air conditioning and hvac systems periodically inspecting and maintaining the fire alarm and sprinkler system inspecting and maintaining the landscaping cutting the grass and trimming the shrubs and carrying out any other necessary ground and yard maintenance making daily or weekly inspection of the exterior portions of the building looking for decay dryrot insect termite and other pest damages resolving tenant complaints and handling the usual leasing and administrative functions also corporation's services include assisting in the remodeling process for new tenants providing assistance to architects builders and other professionals on remodeling projects recommending architects contractors and other vendors providing sign criteria to tenants and working with sign vendors on design and installation providing arcade area and sidewalk for special promotions and eating area providing advertising through message board and special promotions assisting tenants in financial difficulty with retail consulting providing conference facilities for tenants and providing monthly newsletters for tenants although the tenants pay for a share of the real_estate_taxes insurance and some of the maintenance and repairs through a reimbursement program corporation is primarily responsible for these expenses corporation is solely responsible for payment of repair and or replacement of the building foundations exterior walls and the roof efltl plr-118291-98 corporation incurs various costs in its leasing businesses for year corporation received or accrued a total of approximately a in gross_rent and paid_or_incurred approximately b in relevant operating_expenses on property in addition corporation employs c people in the management and rental process d of whom are on call hours per day analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 i provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and il has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_4 d c i of the code provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as represented we rule that the rental income that corporation receives from property is not passive_investment_income under sec_1362 ih c plr-118291-98 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding corporation's s_corporation status under sec_1362 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 pursuant to a power_of_attorney on file with this office copies of this ruling are being sent to corporation and to the other authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
